THREE-DIMENSIONAL BATTERIES WITH COMPRESSIBLE CATHODES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 5, 12, 19, 28, 30, 32, 34, 36, 40, 43, 47, 50, 52, 54, 57, 60, 64, 67, 69, 71, 75, 78, 81, 124, 125, 128, 130, 132, 141, 142, 145, 149, 150, 155 and 156 in the reply filed on 2/5/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/14/2019, 5/13/2020, 8/17/2020, and 1/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “subset (for anode and cathode), “MAA1”, MAA2”, MAc1”, “MAC2”, “MLA1”, “MLA2”, “MLC1”, and “MLC2” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Claim Objections
Claim 155 is objected to because of the following informalities:  “batter” should be “battery”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 12, 19, 28, 30, 32, 34, 36, 40, 43, 47, 50, 52, 54, 57, 60, 64, 67, 69, 71, 75, 78, 81, 124, 125, 128, 130, 132, 141, 142, 145, 149, 150, 155 and 156  rejected under 35 U.S.C. 
Regarding claims 1, 2, 5, 19, 50, 52, 54, 57, 60, 64, 67, 69, 71, 75, 78, 81, the Applicant discloses a “subset of the anode structure population” and a “subset of the cathode structure population” or “anode or cathode structure population subset”. Paragraph 0059 of the published specification discloses that the subset is defined by “at least one member” but can include all members. Claims 50, 52, 54, 57, 60, 64, 67, 69, 71, 75, 78, 81 go on to claim measurements of the cross-sectional areas of these “subsets”. 
However, it would be impossible for one of ordinary skill in the art to obtain these areal measurements if one does not know, specifically, how many “members” there are per subset. Paragraph 0059 discloses “In another embodiment, the subset comprises at least 10 members. In yet another embodiment, the subset comprises at least 20 members. In yet another embodiment, the subset comprises at least 50 members. For example, in one embodiment, the subset of the population can comprise from 1 to 7 members, such as from 2 to 6 members, and even from 3 to 5 members. In yet another embodiment, the subset (of either the anode and/or cathode structure populations) can comprise a percentage of the total number of members in the electrode assembly 106. For example, the subset can comprise at least 10% of the members (anode and/or cathode members) in the electrode assembly, such as at least 25% of the members, and even at least 50%, such as at least 75%, and even at least 90% of the members in the electrode assembly.” How many members are there exactly according to the subsets that are claimed? Do the cross-sectional areas claimed in Claims 50, 52, 54, 57, 60, 64, 67, 69, 71, 75, 78, 81 reflect measurements of one member or 50? One embodiment discloses “at least 50 members” but what is the maximum number?
Regarding claims 2, 19, the concept of the “median cross-sectional area” is very difficult to understand when not shown in the drawings (see drawing objections above), especially to convey between anode/cathode and charged/discharged states. In regards to claim 2, the Examiner is going to equate the median cross-sectional area with the cross-sectional areas (A1, A2, C1, C2) as disclosed in the drawings.
Regarding claims 28, 30, 32, and 34, the ranges for the cross sectional areas A1, A2, C1, and C2 could contradict the requirement for A1>A2 and C1<C2 as claimed in claim 1 depending on which values are chosen.
Regarding claim 145, the Applicant discloses “a 5% decrease in cross-sectional area C”. Which C is the Applicant referring to? C1 or C2?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 142 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 142 depends on claim 138 which has been canceled. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 141, 142, 149, and 155 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanian et al. (US 8,865,345 B2) and further in view of Kaiser et al. (US 8,580,439 B1) and further in view of  Noh (US 2015/0024253 A1).
Regarding claims 1, 2, and 5, Ramasubramanian et al. teach a secondary battery for cycling between a charged and a discharged state, the secondary battery comprising a battery enclosure, (Claim 1), wherein
the electrode assembly comprises a population of anode structures (Figs. 3a, element 34), a population of cathode structures (Figs. 3a, element 31) , and an electrically insulating microporous separator material electrically separating members of the anode and cathode structure populations (Fig. 3a, element 32), wherein the anode and cathode structure populations are arranged in an alternating sequence in a longitudinal direction (Fig. 3), each member of the anode structure population has a first cross-sectional area, A1 when the secondary battery is in the charged state and a second cross-sectional area, A2 (Claim 1 and col. 4, lines 49-51 disclose fig. 3b shows the assembly in a charged state, from a discharged state in fig 3a, where expansion from charging of the anode material 34 is accommodated in the gaps 33.).
However, Ramasubramanian do not teach when the secondary battery is in the discharged state, each member of the cathode structure population has a first cross-sectional area, C1 when the secondary battery is in the charged state and a second cross-sectional area, C2, when the secondary battery is in the discharged state, and the cross-sectional areas of the members of the anode and cathode structure populations are measured in a first longitudinal plane that is parallel to the longitudinal direction; A1 is greater than A2 for each of the members of a subset of the anode structure population and C1 is less than C2 for each of the members of a subset of the cathode structure population, and wherein a difference C2-C1 does not exceed a difference A1-A2 during cycling of the secondary battery; 
Kaiser et al. teach each member of the anode structure population has a first cross-sectional area, A1 when the secondary battery is in the charged state and a second cross-sectional area, A2, when the secondary battery is in the discharged state, each member of the cathode structure (Figs 2, 2a, 3a, and 3, and col. 7, lines 32-44 teach as the cell is discharged from a charged state, the cathode’s width, C1, expands to width C2, meanwhile the anode’s width thins from A1 to A2.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ramasubramanian with Kaiser in order to prevent gaps from being formed in the electrode assembly during cycling.
However, neither Ramasubramanian nor Kaiser teach the electrode assembly further comprises a set of electrode constraints that at least partially restrains growth of the electrode assembly in the longitudinal direction upon cycling of the secondary battery between the charged and discharged states.
Noh et al. teach the electrode assembly further comprises a set of electrode constraints that at least partially restrains growth of the electrode assembly in the longitudinal direction upon cycling of the secondary battery between the charged and discharged states (Claim 1, paragraphs 0047 and 0082, and fig. 1 discloses a pair of end plates and a base frame, wherein an end plate may be located on either side of the array of the battery cells in the arrangement direction and the two ends of the base frame may be fastened to the end plates on the opposite side of the battery cell.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ramasubramanian and Kaiser with Noh in order to prevent deformation of the battery pack. 
However, while Ramasubramanian teaches each member of the population of cathode structures comprises a layer of a cathode active material and each member of the population of anode structures comprises a layer of an anode active material (Col. 8, lines 25-31, 50-55), they do not teach having a capacity to accept more than one mole of carrier ion per mole of anode active material when the secondary battery is charged from a discharged state to a charged state.
MPEP 2112.01: Composition, Product, and  Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
However, Ramasubramanian, Kaiser and Noh do not teach wherein the charged state is at least 75% of the rated capacity of the secondary battery, and the discharged state is less than 25% of the rated capacity of the secondary battery.
MPEP 2144.05: Routine Optimization
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a 
Regarding claims 141 and 142, Ramasubramanian, Kaiser and Noh et al. teach the secondary battery of claim 1. Further, Ramasubramanian teaches wherein members of the population of cathode structure comprise a layer of cathode active material having particles dispersed in a matrix and wherein the cathode active material layer comprises particles of cathode active material selected from the group consisting of one of transition metal oxides, transition metal sulfides, transition metal nitrides, lithium-transition metal oxides, lithium-transition metal sulfides, and lithium-transition metal nitrides, dispersed in a matrix comprising a polymeric material (Col. 8, lines 51-55).
Regarding claim 149, Ramasubramanian, Kaiser and Noh et al. teach the secondary battery of claim 1. Further, Noh et al. teach wherein the set of electrode constraints comprises:
a primary constraint system comprising first and second primary growth constraints (Fig. 1, element 150 disclose two end faces on either side of the stack.) and at least one primary connecting member (Fig. 1, element 120), the first and second primary growth constraints separated from each other in the longitudinal direction and the at least one primary connecting member connecting the first and second primary growth constraints(Fig. 1, element 150 disclose two end faces on either side of the stack.), wherein the primary constraint system at least partially restrains growth of the electrode assembly in the longitudinal direction upon cycling of the secondary battery (Paragraphs 0047 and 0082.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ramasubramanian and Kaiser with Noh in order to prevent deformation of the battery pack. 
Regarding claim 155, Ramasubramanian, Kaiser and Noh et al. teach the secondary battery of claim 1. Further, Noh et al. teach wherein the set of electrode constraints comprises: a secondary constraint system comprising first and second secondary growth constraints (Fig. 1, element 120 disclose two side faces on either side of the stack.)  separated in a second direction and connected by at least one secondary connecting member (Fig. 1, element 120), wherein the secondary constraint system at least partially restrains growth of the electrode assembly in a second direction upon cycling of the secondary battery, the second direction being orthogonal to the longitudinal direction. (Paragraphs 0047 and 0082.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanian et al. (US 8,865,345 B2) and further in view of Kaiser et al. (US 8,580,439 B1) and further in view of  Noh (US 2015/0024253 A1) and further in view of Rust et al. (US 2014/0050969 A1).
Regarding claim 12, Ramasubramanian, Kaiser and Noh et al. teach the secondary battery of claim 1.However, they do not teach wherein each member of the cathode population comprises orthogonal height Hc, width Wc, and length Lc directions, and wherein a ratio of the length Lc to each of the height Hc and the width Wc is at least 5:1.
Rust et al. teach an electrode assembly wherein a ratio of the length Lc to each of the height Hc and the width Wc is at least 5:1. (Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ramasubramanian, Kaiser and Noh et al. with Rust et al. in order to minimize or reduce transport distances for electron and ion transfer between a positive electrode and negative electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729